Exhibit 10.65

 

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is made and entered into as of
April 13, 2018, by and between Craig E. Holmes (“Executive”) and Global Power
Equipment Group Inc. (the “Company”).  The Company and Executive are sometimes
collectively referred to herein as the “Parties” and individually as a “Party.”

WHEREAS, Executive and the Company have determined to provide for the
termination of Executive’s employment with the Company on the terms and subject
to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

1.          Termination of Employment; Resignations.  Effective as of April 13,
2018 (the “Separation Date”), Executive’s employment with the Company and its
affiliates (including, without limitation, as Co-President and Co-Chief
Executive Officer of the Company) shall terminate and Executive shall cease to
be an employee and officer of any and all of the foregoing.  In addition, as of
the Separation Date, Executive shall, and by execution of this Agreement he
does, resign from any and all directorships Executive may hold with the Company
or any of its affiliates, including from the Board of Directors of the Company
(the “Board”).  Executive hereby agrees to execute any and all additional
documentation the Company may deem necessary or appropriate to effectuate such
resignations upon request by the Company, but he shall be treated for all
purposes as having so resigned upon the Separation Date, regardless of when or
whether he executes any such additional documentation.  As used in this
Agreement, the term “affiliate” means any entity controlled by, controlling, or
under common control with, the Company. Effective the Separation Date, Executive
hereby resigns from all positions that he holds or has ever held with the
Company and his affiliates.

2.          Accrued Benefits.  The Company shall pay or provide to Executive the
following payments and benefits:

(a)         Salary and Vacation Pay.  By the next regular payroll date after the
Separation Date (or such earlier date as required by law), the Company shall
issue to Executive his final paycheck, reflecting (i) his earned but unpaid base
salary through the Separation Date, and (ii) his accrued but unused vacation pay
through the Separation Date.

(b)         Expense Reimbursements.  The Company, within 30 calendar days after
the Separation Date, shall reimburse Executive for any and all reasonable
business expenses incurred by Executive in connection with the performance of
his duties prior to the Separation Date, which expenses shall be submitted by
Executive to the Company with supporting receipts and/or documentation no later
than 15 calendar days after the Separation Date.

3.          Severance Benefits.  If and only if (x) Executive executes the
release attached as Exhibit A to this Agreement (the “Release”) and (y) the
Release becomes irrevocable pursuant to its terms, the Company shall pay or
provide to Executive the following payments and benefits:

(a)         Salary Continuation.  The Company shall pay to Executive an amount
equal to 18 months of Executive’s annual base salary (i.e., a total of $675,000)
payable at the same times and in the same increments as if Executive’s
employment continued from the Separation Date through the 18 month anniversary
of the Separation Date, except that any payments that would otherwise be made
between the Separation Date and the date that the Release becomes effective and
irrevocable (the “Release Date”) will

 

 





--------------------------------------------------------------------------------

 



be accumulated and paid, without interest, on the first regularly scheduled
payroll date falling on or after the Release Date.

(b)         2017 Short-Term Incentive.  The Company shall pay to Executive an
amount equal to $253,260, which represents 75.04% of his “target” short-term
incentive for the 2017 fiscal year, in six equal monthly installments (without
interest) on the last day of each month commencing April 30, 2018 and ending
September 30, 2018 (with any unpaid installments accelerated on a “Change in
Control”, as defined in the Employment Agreement between Executive and the
Company dated September 11, 2017 (the “Employment Agreement”)), which amount
shall be in lieu of any amounts otherwise due under the 2017 short-term
incentive program.  On or before April 30, 2018, the Company shall pay to
Executive the remaining 24.96% of his “target” short-term incentive for the 2017
fiscal year.

(c)         2018 Short-Term Incentive.  The Company shall pay to Executive an
amount equal to $337,500, which represents his “target” short-term incentive for
the 2018 fiscal year, on the first regularly scheduled payroll date falling on
or after the earlier of the following dates:  (i) December 14, 2018, or (ii) the
date that a Change in Control occurs, which amount shall be in lieu of any
amounts otherwise due under the 2018 short-term incentive program.

(d)         Equity Awards.  All outstanding and unvested restricted share units
held by Executive as of the Separation Date (the “RSUs”) shall vest in full
(with any specified performance objectives with respect to such outstanding
awards deemed to be satisfied at the “target” level) on the Separation Date and
will be paid to Executive within 10 calendar days after the Release Date.  The
Parties acknowledge that pursuant to the terms of the applicable equity plan,
Executive may elect on a form provided by the Company, and subject to any terms
and conditions imposed by the Company, to have the minimum required tax
withholding obligation related to the payout of the vested RSUs satisfied either
via a net share withholding method authorized by the applicable equity plan or
by Executive paying the required tax withholding to the Company (and if the
Company shall fail to provide such election form to Executive within 20
calendar days prior to the scheduled payout date of the vested RSUs, then
Executive shall have the right to notify the Company in writing, no later than
10 calendar days prior to payout, regarding the elected withholding method).

(e)         Health Insurance.  If Executive timely elects continued health and
dental coverage under COBRA, the Company will pay Executive’s full cost of his
COBRA premiums to continue his coverage (including coverage for his eligible
dependents, if applicable) (the “COBRA Premiums”) for the 1 year period
commencing on May 1, 2018 (the “COBRA Premium Period”).  The COBRA Premium
Period runs concurrently with the twelve months ending April 30, 2019; provided
that Executive may elect to pay for the last six months of the 18-month COBRA
continuation period.  During the COBRA Premium Period, an amount equal to the
applicable COBRA Premiums (or such other amounts as may be required by law) will
be included in Executive’s income for tax purposes to the extent required by
applicable law and the Company may withhold taxes from Executive’s other
compensation for this purpose.  Notwithstanding the foregoing, if Executive
becomes re-employed with another employer and is eligible to receive
substantially equivalent health benefits under another employer-provided plan,
then the Company’s payment obligations and Executive’s right to the subsidized
premium payments as described in this Section 3(e) shall cease.

(f)         Attorneys’ Fees. The Company shall reimburse Executive for the
reasonable attorneys’ fees he incurred in connection with the negotiation,
implementation, and documentation of this Agreement and other arrangements
relating to his employment with the Company, which reimbursement shall be
payable in a single lump sum no later than 90 calendar days after the Separation
Date, provided that Executive submits the reimbursement request to the Company
in writing, with supporting





2

--------------------------------------------------------------------------------

 



documentation, no later than 20 calendar days after the Separation Date, and in
no event shall the Company reimburse attorneys’ fees in excess of $10,000.

4.          Release of Claims.  Executive shall execute and deliver the Release
to the Company within 21 calendar days following the Separation Date (the
“Release Period”).  If Executive fails to execute and deliver the Release to the
Company during the Release Period, or if the Release is revoked by Executive
before it has become irrevocable pursuant to its terms, Executive will not be
entitled to any payment or benefit under Section 3 of this Agreement.

5.          Employment Agreement.  Executive acknowledges that the payments and
arrangements contained in this Agreement shall constitute full and complete
satisfaction of any and all payments and benefits to which Executive may be
entitled as a result of his employment with the Company and the termination
thereof.  Executive agrees that, as of the Separation Date, this Agreement
supersedes and replaces the severance terms of the Employment Agreement and
that, provided the Company observes its obligations under this Agreement, the
Company has no further obligations to make any payments or provide any benefits
to Executive under the terms of the Employment Agreement.  Notwithstanding the
foregoing and the termination of Executive’s employment with the Company,
Executive and the Company each acknowledge and agree that the following terms
and conditions of the Employment Agreement remain in effect, as modified below:

(a)         Section 2(g), Compensation Recovery Policy, provided the Company
represents that, as of the Separation Date, no act of fraud or misconduct has
been brought to the attention of the Board that could trigger or potentially
trigger application of the Compensation Recovery Policy;

(b)         Section 3(f), Indemnification and Insurance; provided that (i) the
Company shall not propose any limitation of indemnification in the Articles or
Bylaws that would limit or reduce Executive’s indemnification protections as in
effect on the Separation Date, and (ii) the Company shall deliver copies of any
new D&O policies, endorsements, extensions or tail polices to Executive upon
receipt from the carrier;

(c)         Section 5(a)(ii), the “Change in Control” definition and “Business
Combination” definition;

(d)         Section 5(e), Section 280G;

(e)         Section 7, Work Product;

(f)         Section 8, Confidential Information;

(g)         Section 9, Non-compete, non-solicitation;

(h)         Section 10, Remedies; and

(i)          Section 11, Cooperation in Investigations and Proceedings; provided
that Executive shall also perform consulting services for the Company for up to
one month, as requested by the Chief Executive Officer, for the hourly rate set
forth in Section 11.

6.          Compensation Recovery Policy.  Executive acknowledges that he shall
remain subject





3

--------------------------------------------------------------------------------

 



to the provisions of the Compensation Recoupment Policy Acknowledgement and
Agreement and the related Compensation Recovery Policy (the “Policy”) between
the Company and the Executive, dated September 14, 2015, as in effect on the
Separation Date, which agreement and Policy shall survive and continue in full
force and effect notwithstanding the termination of Executive’s employment and
shall be applicable to payments made and to be made by the Company to Executive
under either of Sections 2 and 3 of this Agreement.  The Parties acknowledge
that, on and after the Separation Date, the Company may not amend or modify the
Policy in a manner that adversely affects Executive, unless the Company
determines in good faith that such amendment or modification is required in
order to comply with applicable laws or exchange listing requirements.

7.          Return of Property.  By not later than the Separation Date,
Executive shall return to the Company all items of Company property previously
in his possession, including without limitation, keys, credit cards, telephone
calling cards, computer hardware and software, cellular and portable telephone
equipment, manuals, books, notebooks, financial statements, reports and other
documents.  For the avoidance of doubt, Executive is entitled to retain his
personal cell phone and cellular telephone number.

8.          Non-Disparagement.

(a)         Executive agrees that he will not do or say anything that could
reasonably be expected to disparage or impact negatively the name or reputation
in the marketplace of the Company or any of its affiliates, employees, officers,
directors, stockholders, members, principals or assigns.  Subject to Executive’s
continuing obligations to comply with Section 8 (Confidential Information) of
the Employment Agreement as provided herein, nothing in this Section 8 shall
preclude Executive from responding truthfully to any legal process or truthfully
testifying in a legal or regulatory proceeding, provided that, to the extent
permitted by law, Executive promptly informs the Company of any such obligation
prior to participating in any such proceedings.

(b)         The Company agrees that it will not release any information or make
any statements, and its officers and directors shall not do or say anything that
could reasonably be expected to disparage or impact negatively the name or
reputation in the marketplace of Executive.  Nothing herein shall preclude the
Company or any of its affiliates, employees, officers, directors, stockholders,
members, principals or assigns from responding truthfully to any legal process
or truthfully testifying in a legal or regulatory proceeding, provided that to
the extent permitted by law, the Company will promptly inform Executive in
advance if it has reason to believe such response or testimony will directly
relate to Executive, or preclude the Company from complying with applicable
disclosure requirements.

9.          Miscellaneous.

(a)         Section 409A.  The intent of the Parties is that payments and
benefits under this Agreement comply with Section 409A of the Code
(“Section 409A”) or are exempt therefrom and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance
therewith.  If Executive notifies the Company (with specificity as to the reason
therefor) that Executive believes that any provision of this Agreement would
cause Executive to incur any additional tax or interest under Section 409A and
the Company concurs with such belief or the Company (without any obligation
whatsoever to do so) independently makes such determination, the Company shall,
after consulting with Executive, reform such provision in a manner that is
economically neutral to the Company to attempt to comply with Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Section 409A.  The Parties hereby acknowledge and agree that
(i) the payments and benefits due to Executive under Section 3 above are payable
or provided on account of Executive’s “separation from service” within the
meaning of Section 409A, (ii) the payments and benefits under this Agreement are
intended to be treated as separate payments for purposes of





4

--------------------------------------------------------------------------------

 



Section 409A, and (iii) Executive is a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Code.  Notwithstanding any provision of this
Agreement to the contrary, any payment under this Agreement that is considered
nonqualified deferred compensation subject to Section 409A shall be paid no
earlier than (1) the date that is six months after the date of Executive’s
separation from service for any reason other than death, or (2) the date of
Executive’s death.  In no event may Executive, directly or indirectly, designate
the calendar year of any payment under this Agreement.

(b)         Withholding.  The Company or its affiliates, as applicable, may
withhold from any amounts payable or benefits provided under this Agreement such
Federal, state, local, foreign or other taxes as shall be required to be
withheld pursuant to any applicable law or regulation.  Notwithstanding the
foregoing, Executive shall be solely responsible and liable for the satisfaction
of all taxes, interest and penalties that may be imposed on Executive in
connection with this Agreement (including any taxes, interest and penalties
under Section 409A of the Code), and neither the Company nor its affiliates
shall have any obligation to indemnify or otherwise hold Executive harmless from
any or all of such taxes, interest or penalties.

(c)         Severability.  In construing this Agreement, if any portion of this
Agreement shall be found to be invalid or unenforceable, the remaining terms and
provisions of this Agreement shall be given effect to the maximum extent
permitted without considering the void, invalid or unenforceable provision.

(d)         Successors.  This Agreement is personal to Executive and without the
prior written consent of the Company shall not be assignable by Executive other
than by will or the laws of descent and distribution.  This Agreement shall
inure to the benefit of and be enforceable by Executive’s surviving spouse,
heirs, and legal representatives.  This Agreement shall inure to the benefit of
and be binding upon the Company and its affiliates, and their respective
successors and assigns.

(e)         Final and Entire Agreement; Amendment.  This Agreement (including is
exhibits), together with the Release and the surviving portions of the
Employment Agreement, represents the final and entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements, negotiations and discussions between the Parties hereto and/or their
respective counsel with respect to the subject matter hereof.  Any amendment to
this Agreement must be in writing, signed by duly authorized representatives of
the Parties, and stating the intent of the Parties to amend this Agreement.

(f)         Representation By Counsel.  Each of the Parties acknowledges that it
or he has had the opportunity to consult with legal counsel of its or his choice
prior to the execution of this Agreement and the Release.  Without limiting the
generality of the foregoing, Executive acknowledges that he has had the
opportunity to consult with his own independent legal counsel to review this
Agreement for purposes of compliance with the requirements of Section 409A or an
exemption therefrom, and that he is relying solely on the advice of his
independent legal counsel for such purposes.  Moreover, the Parties acknowledge
that they have participated jointly in the negotiation and drafting of this
Agreement and the Release.  If any ambiguity or question of intent or
interpretation arises, this Agreement and the Release shall be construed as if
drafted jointly by the parties hereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Agreement.

(g)         Governing Law; Jurisdiction.  This Agreement and the Release shall
be governed by and construed in accordance with the laws of the State of Texas,
without reference to conflict of laws principles.  Each Party (i) agrees that
any action arising out of or relating to this Agreement or Executive’s
employment by the Company shall be brought exclusively in the state courts
located in





5

--------------------------------------------------------------------------------

 



Dallas County, Texas and the United States District Court for the Northern
District of Texas (Dallas Division), (ii) accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of those courts,
and (iii) irrevocably waives any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any action in
those jurisdictions.   EACH PARTY WAIVES ITS OR HIS RIGHT TO TRIAL BY JURY AS TO
ALL CLAIMS REGARDING, OR ARISING UNDER, THE TERMS OF THIS AGREEMENT.  The
Parties further agree that the prevailing party (by judgment, court order or
negotiated private settlement) in any action to enforce its or his rights under
this Agreement shall be entitled to recover payment from the non-prevailing
party of the prevailing party’s reasonable costs, expenses and attorneys’ fees,
as well as expert witness fees and expenses, incurred in connection with any
such action.

(h)         Notices.  All notices and other communications hereunder shall be in
writing and shall be given by hand delivery or overnight courier to the other
Party or by registered or certified mail, return receipt requested, postage
prepaid, or by overnight courier, addressed as follows:

If to Executive: at Executive’s most recent address on the records of the
Company;

If to the Company:  Global Power Equipment Group Inc., 400 E. Las Colinas
Boulevard, Suite No. 400, Irving, TX 75039, Attention:  Chief Executive Officer;

or to such other address as either Party shall have furnished to the other in
writing in accordance herewith.  Any notice under this Agreement will be deemed
to have been given: when delivered, if given by hand delivery; three calendar
days after having been mailed, if given by registered or certified mail; and on
the date on which delivery was first attempted by the overnight courier, if sent
by overnight courier.

(i)          Counterparts.  This Agreement may be executed in one or more
counterparts (including by means of facsimile or other electronic transmission),
each of which shall be deemed an original, but all of which taken together shall
constitute one original instrument.

(j)          Inconsistent Agreements.  To the extent of a conflict or
inconsistency between this Agreement and the Employment Agreement, this
Agreement shall control.

(k)         Authority.

(i)          The Company has the requisite corporate power and authority to
execute this Agreement, the Release and all other agreements and documents
contemplated hereby to which it is a party.  The execution and delivery of this
Agreement and such other agreements and documents by the Company and the
consummation by the Company of the transactions contemplated hereby have been
duly authorized by the Company and no other action on the part of the Company is
necessary to authorize the transactions contemplated hereby.  This Agreement has
been duly executed and delivered by the Company and constitutes the valid and
binding obligation of the Company, enforceable in accordance with its terms.

(ii)         This Agreement has been duly executed and delivered by Executive
and constitutes the valid and binding obligation of Executive, enforceable in
accordance with its terms.

(Signature page follows)

 





6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement as of
the date first above written.

GLOBAL POWER EQUIPMENT GROUP INC.

    

EXECUTIVE

 

 

 

 

 

 

/S/ CHARLES MACALUSO

 

/s/ CRAIG E. HOLMES

Charles Macaluso, Chairman of the Board

 

Craig E. Holmes

 

 

 



7

--------------------------------------------------------------------------------

 



EXHIBIT A

GENERAL RELEASE

This General Release (this “Release”) is made and entered into as of this 13th
day of April, 2018, by and between Global Power Equipment Group Inc. (the
“Company”) and Craig E. Holmes (“Executive”).

1.          Employment Status.  Executive’s employment with the Company and its
affiliates terminated effective as of April 13, 2018 (the “Separation Date”).

2.          Payments and Benefits.  Upon the effectiveness of the terms set
forth herein, the Company shall provide Executive with the payments and benefits
(collectively, the “Severance Benefits”) set forth in Section 3 of the
Separation Agreement between Executive and the Company dated as of April 13,
2018 (the “Separation Agreement”), upon the terms, and subject to the
conditions, of the Separation Agreement.  For the avoidance of doubt, Executive
acknowledges that unless and until this Release becomes effective and
irrevocable pursuant to its terms, he will not be entitled to receive any of the
Severance Benefits.

3.          No Liability.  This Release does not constitute an admission by the
Company or its affiliates or their respective officers, directors, partners,
agents, or employees, or by Executive, of any unlawful acts or of any violation
of federal, state or local laws.

4.          Release.  In consideration of the Severance Benefits, Executive for
himself, his heirs, administrators, representatives, executors, successors and
assigns (collectively, “Releasors”) does hereby irrevocably and unconditionally
release, acquit and forever discharge the Company, its respective affiliates and
their respective successors and assigns (the “Company Group”) and each of its
officers, directors, partners, agents, and former and current employees,
including without limitation all persons acting by, through, under or in concert
with any of them (collectively, “Releasees”), and each of them, from any and all
claims, demands, actions, causes of action, costs, expenses, attorney fees, and
all liability whatsoever, whether known or unknown, fixed or contingent, which
Executive has, had, or may ever have against the Releasees relating to or
arising out of Executive’s employment or separation from employment with the
Company Group, from the beginning of time and up to and including the date
Executive executes this Release.  This Release includes, without limitation,
(a) law or equity claims; (b) contract (express or implied) or tort claims;
(c) claims for wrongful discharge, retaliatory discharge, whistle blowing,
libel, slander, defamation, unpaid compensation, intentional infliction of
emotional distress, fraud, public policy contract or tort, and implied covenant
of good faith and fair dealing; (d) claims under or associated with any of the
Company Group’s incentive compensation plans or arrangements; (e) claims arising
under any federal, state, or local laws of any jurisdiction that prohibit age,
sex, race, national origin, color, disability, religion, veteran, military
status, sexual orientation, or any other form of discrimination, harassment, or
retaliation (including without limitation under the Age Discrimination in
Employment Act of 1967 as amended by the Older Workers Benefit Protection Act
(“ADEA”), Title VII of the Civil Rights Act of 1964 as amended by the Civil
Rights Act of 1991, the Equal Pay Act of 1963, and the Americans with
Disabilities Act of 1990, the Rehabilitation Act, the Family and Medical Leave
Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the
Uniformed Services Employment and Reemployment Rights Act of 1994, the Genetic
Information Nondiscrimination Act of 2008 (“GINA”), the Fair Labor Standards Act
(“FLSA”), the Lilly Ledbetter Fair Pay Act or any other foreign, federal, state
or local law or judicial decision); (f) claims arising under the Employee
Retirement Income Security Act; and (g) any other statutory or common law claims
related to Executive’s employment with the Company Group or the separation of
Executive’s employment with the Company Group.





A-1

--------------------------------------------------------------------------------

 



Without limiting the foregoing paragraph, Executive represents that he
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that Executive may have against the Company
Group as of the date he signs this Release.  This Release specifically includes
a waiver of rights and claims under the Age Discrimination in Employment Act of
1967, as amended, and the Older Workers Benefit Protection Act.  Executive
acknowledges that as of the date he signs this Release, he may have certain
rights or claims under the Age Discrimination in Employment Act, 29 U.S.C. §626
and he voluntarily relinquishes any such rights or claims by signing this
Release.

Notwithstanding the foregoing provisions of this Section 4, nothing herein shall
release the Company Group from (i) any obligation under, or continued or
preserved by, the Separation Agreement, including, without limitation, Section 2
or Section 3 of the Separation Agreement; (ii) any obligation to provide benefit
entitlements under any Company benefit or welfare plan that were vested as of
the Separation Date; and (iii) any rights or claims that relate to events or
circumstances that occur after the date that Executive executes this Release.

5.          Claims Released by the Company.  In consideration for receiving
Executive’s release hereunder, the Company, on behalf of itself and the other
Releasees, and each of them, does hereby irrevocably and unconditionally
release, acquit and forever discharge Executive from any and all claims,
demands, actions, causes of action, costs, expenses, attorney fees, and all
liability whatsoever, whether known or unknown, fixed or contingent, which the
Company has, had, or may ever have against Executive relating to or arising out
of Executive’s employment or separation from employment with the Company Group,
from the beginning of time and up to and including the date the Company executes
this Release.  This Release includes, without limitation, (a) law or equity
claims; (b) contract (express or implied), tort claims or strict liability; (c)
claims for wrongful discharge, retaliatory discharge, whistle blowing, libel,
slander, defamation, unpaid compensation, wage and hour law violations,
intentional infliction of emotional distress, fraud, public policy contract or
tort, and implied covenant of good faith and fair dealing, whether based in
common law or any federal, state or local statute; (d) claims under or
associated with any of the Company Group’s equity compensation plans or
arrangements; or (e) claims arising under any federal, state, or local laws of
any jurisdiction that prohibit age, sex, race, national origin, color,
disability, religion, veteran, military status, sexual orientation, or any other
form of discrimination, harassment, or retaliation.

Notwithstanding the foregoing provisions of this Section 5, nothing herein shall
release Executive from (i) any act that constitutes a criminal act under any
Federal, state or local law committed or perpetuated by Executive with respect
to the Company or its affiliates during the course of Executive’s employment
with the Company or its affiliates or thereafter prior to the execution date of
this Release (including any criminal act of fraud, material misappropriation of
funds or embezzlement, or any other criminal action); (ii) any act of fraud or
other criminal misconduct committed by Executive in connection with his
employment with the Company or thereafter prior to the execution date of this
Release; or (iii) Executive’s continuing obligations under the Employment
Agreement or Separation Agreement.

6.          Bar.  Executive acknowledges and agrees that if he should hereafter
make any claim or demand or commence or threaten to commence any action, claim
or proceeding against the Releasees with respect to any cause, matter or thing
which is the subject of the release under Section 4 of this Release, this
Release may be raised as a complete bar to any such action, claim or proceeding,
and the applicable Releasee may recover from Executive all costs incurred in
connection with such action, claim or proceeding, including attorneys’ fees,
along with the Severance Benefits.  The Company acknowledges and agrees that if
it should hereafter make any claim or demand or commence or threaten to commence
any action, claim or proceeding against Executive with respect to any cause,
matter or thing which is the subject of the release under Section 5 of this
Release, this Release may be raised as a complete bar to any





A-2

--------------------------------------------------------------------------------

 



such action, claim or proceeding, and Executive may recover from the Company all
costs incurred in connection with such action, claim or proceeding, including
attorneys’ fees.

7.          Right to Engage in Protected Activity.  Nothing contained in this
Release limits Executive’s ability to file a charge or complaint with any
federal, state or local governmental agency or commission (a “Government
Agency”).  In addition, nothing in this Release, the Separation Agreement
(including Section 5 or Section 8(a) of the Separation Agreement) or Employment
Agreement or any other Company agreement, policy, practice, procedure, directive
or instruction shall prohibit Executive from reporting possible violations of
federal, state or local laws or regulations to any Government Agency or making
other disclosures that are protected under the whistleblower provisions of
federal, state or local laws or regulations.  Executive does not need prior
authorization of any kind to make any such reports or disclosures and Executive
is not required to notify the Company that Executive has made such reports or
disclosures.  If Executive files any charge or complaint with any Government
Agency, and if the Government Agency pursues any claim on Executive’s behalf, or
if any other third party pursues any claim on Executive’s behalf, Executive
waives any right to monetary or other individualized relief (either
individually, or as part of any collective or class action) from the Releasees
that arises out of alleged facts or circumstances on or before the effective
date of this Release; provided that nothing in this Release or the Separation
Agreement limits any right Executive may have to receive a whistleblower award
or bounty for information provided to the Securities and Exchange Commission or
other Government Agency.

8.          Governing Law; Venue.  This Release shall be governed, construed,
interpreted and enforced in accordance with the substantive laws of the State of
Texas, without regard to conflicts of law principles.  Venue for purposes of
this Release shall be the same as that in the Separation Agreement.

9.          Acknowledgment.  Executive has read this Release, understands it,
and voluntarily accepts its terms, and Executive acknowledges that he has been
advised by the Company to seek the advice of legal counsel (at Executive’s cost)
before entering into this Release.  Executive acknowledges that he was given a
period of 21 calendar days within which to consider and execute this Release,
and to the extent that he executes this Release before the expiration of the
21-day period, he does so knowingly and voluntarily and only after consulting
his attorney.  Executive acknowledges and agrees that the promises made by the
Company Group hereunder represent substantial value over and above that to which
Executive would otherwise be entitled.  Executive acknowledges and reconfirms
the promises in Sections 7, 8, 9, 10 and 11 of the Employment Agreement between
Executive and the Company dated as of September 11, 2017.

10.        Revocation.  Executive has a period of 7 calendar days following the
execution of this Release during which Executive may revoke this Release by
delivering written notice to the Company in the manner specified in
Section 9(h) of the Separation Agreement, and this Release shall not become
effective or enforceable until such revocation period has expired.  Executive
understands that if he revokes this Release, it will be null and void in its
entirety, and he will not be entitled to any payments or benefits provided in
this Release, including without limitation any Severance Payments pursuant to
Section 3 of the Separation Agreement.

11.        Miscellaneous.  This Release is the complete understanding between
Executive and the Company Group in respect of the subject matter of this Release
and supersedes all prior agreements relating to Executive’s employment with the
Company Group, in each case, except as specifically excluded by this
Release.  Executive has not relied upon any representations, promises or
agreements of any kind except those set forth herein in signing this
Release.  In the event that any provision of this Release should be held to be
invalid or unenforceable each and all of the other provisions of this Release
shall remain in full force and effect.  If any provision of this Release is
found to be invalid or





A-3

--------------------------------------------------------------------------------

 



unenforceable, such provision shall be modified as necessary to permit this
Release to be upheld and enforced to the maximum extent permitted by
law.  Executive agrees to execute such other documents and take such further
actions as reasonably may be required by the Company Group to carry out the
provisions of this Release.

12.        Counterparts; Electronic Transmission.  This Release may be executed
by the parties hereto in counterparts, which taken together shall be deemed one
original. Any facsimile or electronically transmitted copies hereto or signature
hereon shall, for all purposes, be deemed originals.

(Signature page follows)

 





A-4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties hereto have each executed this Release as of the
date first above written.

GLOBAL POWER EQUIPMENT GROUP INC.

    

EXECUTIVE

 

 

 

 

 

 

By:/S/ CHARLES MACALUSO

 

/S/ CRAIG E. HOLMES

Charles Macaluso, Chairman of the Board

 

Craig E. Holmes

 

 

 

A-5

--------------------------------------------------------------------------------